W. Vincent Grady, S.
Application lias been made for an order granting the objectant leave to examine as adverse parties before trial pursuant to CPLR 3101 et seq., Silvia Citron and Leonard Sayetta, the proponents of said will, together with all their relevant and material books and records bearing on the issues, and for a further order to examine J ohn J. Mulvey, Esq. and Jeffery C. Richards, Esq., attorneys at law, before trial as necessary parties together with all their relevant and material books and records bearing on the issues, and for a further order to examine Highland Hospital, Beacon, New York, before trial as a necessary witness together with its relevant and material records concerning decedent.
Application is granted to examine said witnesses under the “ other special circumstances ” rule which has been enlarged by recent decisions, for a period of three years prior to the execution of decedent’s last will and testament.
The ‘1 special circumstances ’ ’ in the instant case include the fact that testatrix, Anna Sayetta, was 86 years of age when she died on November 20, 1964, and her last will and testament was executed on July 8,1964, and she entered the hospital two weeks thereafter on her terminal illness.